11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Mathew Erik Luvano                             * From the 104th District
a/k/a Matthew Erik Flores,                       Court of Taylor County,
                                                 Trial Court No. 18951B.

Vs. No. 11-14-00122-CR                         * April 21, 2016

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that
there is no error in the judgments below. Therefore, in accordance with this
court’s opinion, the judgments of the trial court are in all things affirmed.